Name: Commission Regulation (EEC) No 2367/82 of 30 August 1982 re-establishing the levying of customs duties on mattress supports ; articles of bedding or similar, falling within heading No 94.04 and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 82 Official Journal of the European Communities No L 254/ 11 COMMISSION REGULATION (EEC) No 2367/82 of 30 August 1982 re-establishing the levying of customs duties on mattress supports ; articles of bedding or similar, falling within heading No 94.04 and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601 /81 apply reference base ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference scheme is likely to cause economic difficulties in a region of the Commu ­ nity ; whereas customs duties in respect of the products in question must therefore be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 3 September 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products origi ­ nating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 11 ; Whereas, as provided for in Article 11 , where the increase of preferential imports of those products, originating in one or more beneficiary countries, causes, or is likely to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 120 % of the highest maximum amount valid for 1980 ; Whereas, in the case of mattress supports ; articles of bedding or similar, falling within heading No 94.04, the reference base is fixed at 1 324 041 ECU ; whereas, on 12 August 1982, imports of these products into the Community originating in China reached that CCT heading No Description 94.04 Mattress supports ; articles of bedding or similar furnishing fitted with springs or stuffed or internally fitted with any material or of expanded, foam or sponge rubber or expanded, foam or sponge artificial plastic material, whether or not covered (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1982. For the Commission Christopher TUGENDHAT Vice-President (') OJ No L 365, 21 . 12. 1981 , p . 1 .